Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Examiner for this current application at the USPTO has changed.  Examiner Jean-Louis can be reached at 571-270-3503.

Additionally, in light of the decision of the Pre-Appeal Conference, prosecution for this current application has re-opened and a Non-Final Action is detailed below.  Moreover, the Examiner has rejoined group IV of the restriction requirement, given that the claims of Group IV are dependent upon the elected species (i.e. ursolic acid morpholine salt in claim 3).  

Claims 1-20 are currently pending in the application, with claims 2, 4-6, 10, 12, 14, and 16-20 having being withdrawn.  Accordingly, claims 1, 3, 7-9, 1, 13, and 15 are being examined on the merits herein.  

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,558,004.  Thus, the priority date of the instant invention is September 13, 2017.  

						          IDS

	The information disclosure statement (IDS) submitted on 09/08/22 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	
Claim Rejections - 35 USC § 102/103
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 7-9, 11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Adams et al. (WO 2011/146768 A1, cited by Applicant and filed on an IDS 1449).

In addition, applicant may rely upon the exception under 35 U.S.C. 102(b)(2)(A) to overcome the rejection under 35 U.S.C. 102(a)(2) either by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(2). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(2)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

	Adams et al. teach a method for inhibiting or preventing muscle atrophy or increasing muscle mass by providing to a subject in need thereof an effective amount of ursolic acid, a derivative thereof, or an analog of the ursane scaffold (see abstract).  Importantly, Adams et al. teach pharmaceutical compositions comprising a pharmaceutically acceptable carrier (i.e. a further agent) and an effective amount of the formula:

    PNG
    media_image1.png
    281
    405
    media_image1.png
    Greyscale
wherein R1a and R1b are C1 alkyl; R2a, R2b are H and OR11 wherein R11 is H; R3a and R3b are H; R4, R5, and R6 are C1 alkyl; R0 is absent; R9a is H and R9b is C1 alkyl; R8 is C1 alkyl; n is 1, and R7 is C(O)-ZR12 wherein Z is O and R12 is H  and encompasses ursolic acid (see pg. 9-10). Adams et al. also teach the use of the disclosed compound or disclosed product as a medicament for treatment of disorders associated with muscle atrophy (see paragraphs 0016-0017 and 00121).  Additionally, Adams et al. teach that pharmaceutically acceptable carrier refers to sterile aqueous or nonaqueous solutions, dispersions, suspensions or emulsions, as well as diluents, solvents or vehicles including water, ethanol, polyol vegetable oils, etc... (see paragraph 0061,00216, and 00218).  Adams et al. further teach that the compounds of the invention is administered in an amount greater than about 1000 mg/day when the compound is ursolic acid (see paragraph 00135; 00173-00174 and 00232).  Importantly, Adams et al. recite the use of Ursolic acid (see paragraph 00170 (first structure); 00212; and 00217).  Of equal interest, Adams et al. teach that that pharmaceutically acceptable salts are encompassed and include various salts including pharmaceutically acceptable organic non-toxic bases including salts of primary, secondary, and tertiary amines and salts that can be formed from ion exchange resins such as ethanolamine, N-ethylmorpholine, and morpholine salts (see paragraph 00219).  In practice, the compounds of the invention, or pharmaceutically acceptable salts thereof, of this invention can be combined as the active ingredient in intimate admixture with a pharmaceutical carrier according to conventional pharmaceutical compounding techniques (see paragraph 0221-0231).  

As a result, Adams et al. anticipate instant claims 1, 3, 7-9, 11, and 13.

While Adams et al. did not explicitly recite the morphine salt of ursolic acid, Adams et al. did teach the use of ursolic acid and pharmaceutically acceptable salts thereof and include a small genus of pharmaceutically acceptable salts including morpholine salt and thus one skilled in the art would at once envisaged possible ursolic acid salt formation that can be provided.

	Thus, one of ordinary skill in the art would have found it obvious to utilize the morpholine salt of ursolic acid since Adams et al. teach that such compound can be formulated as a pharmaceutical composition that is found useful for inhibiting muscle atrophy.  Given the teachings of Adams et al., one skilled in the art would have been motivated to administer ursolic acid or its morpholine salt thereof with the reasonable expectation that such composition will result in inhibiting or preventing muscle atrophy. 
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
12/14/2022